Citation Nr: 0820567	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  02-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from April 1990 to February 
1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran perfected an appeal.  In January 2003, 
the Board denied the veteran's claim.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2004, pursuant to a 
Joint Motion for Remand, the Court vacated the Board's 
January 2003 decision and remanded it pursuant to 38 U.S.C. 
§ 7252(a) for readjudication consistent with the motion.

In May 2004, the Board remanded this case.  In an August 2005 
decision, the Board denied increased ratings for left leg 
compartment syndrome, sickle cell anemia, and residuals of a 
cholecystectomy.  The Board also denied entitlement to TDIU.  
By a June 2006 Order, the Court vacated the Board's decision 
in part pursuant to a Joint Motion for Remand (Joint Motion) 
as to the issue of entitlement to TDIU.  In October 2006, the 
Board remanded this case.  


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.16 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in April 2002 and August 2004 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
November 2008.  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 
(2007); see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

The Board notes that the veteran made allegations that he was 
only notified of 38 C.F.R. § 4.16(a) and not 38 C.F.R. 
§ 4.16(b); however a review of the VCAA notices shows that 
the substance of 38 C.F.R. § 4.16(b) was included in the 
April 2002 notice and that the substance of 38 C.F.R. 
§ 4.16(a) was covered in the June 2004 notice.  Further, as 
noted below, 38 C.F.R. § 4.16(a) is applicable to the 
veteran's claim.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent medical records 
including those from the Social Security Administration (SSA) 
as well as his vocational rehabilitation file have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in the service-
connected disabilities since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  


TDIU

The veteran's current application for TDIU benefits was 
received in February 2002.  On his application for TDIU, the 
veteran reported that he did not leave his last period of 
employment due to disability.  He also reported that he did 
not receive or expect to receive disability retirement 
benefits or worker's compensation benefits.  He reported that 
he last worked full-time in 1992 as a food service specialist 
although he reported in an April 1996 application that he had 
last worked full-time in December 1995.  In his more recent 
application, he also stated that he had completed two years 
of college.  Additional information indicates that the 
veteran's employment experience includes work as a stock 
person, laborer, messenger and busboy.  

VA outpatient records, dated from January 2000 to May 2001, 
show that the veteran was treated primarily for psychiatric 
disability.  In March 2001, he was seen in the General 
Medicine Clinic for the purpose of establishing care.  He did 
not have any complaints.  It was noted that he had a history 
of lower left extremity compartment syndrome, questionably 
secondary to a blood clot following surgery in 1993.  There 
was no lower extremity edema, except for baseline left ankle 
swelling since the surgery.  He reportedly had good 
functional capacity.  On examination, there was a well-
healed, long surgical scar on his left lower extremity. There 
was no lower extremity edema.  A neurologic evaluation was 
non-focal.  A hemoglobin electrophoresis was positive for 
sickle cell.  The relevant assessments were hemoglobin sickle 
cell, stable, not in crisis and a history of compartment 
syndrome, with no recurrence of the blot clot, as reported by 
the veteran.  He was to be seen in one year for follow-up.

In April 2002, the veteran underwent a VA examination to 
evaluate his left leg disability, sickle cell anemia, and 
history of gall bladder removal.  The examiner reported that 
the veteran's claims file was reviewed prior to the 
examination.  It was noted that in service, the veteran had 
developed sickle cell anemia and that he had had a sickle 
crisis.  A liver spleen scan performed at the time revealed a 
splenic infarct which was felt to be due to the underlying 
sickle cell disease.  The veteran reported that since 
service, he had had no further sickle cell crises and that 
his sickle cell disease was being managed with folate 
therapy.

The examiner also noted that in service, the veteran had 
undergone a right upper quadrant ultrasound which had shown 
cholelithiasis.  Therefore, while still in service, he 
underwent a cholecystectomy.  During the VA examination, he 
stated that he had intermittent episodes of gassy abdominal 
pain with intermittent bloating.  He denied nausea, vomiting, 
diarrhea, melena, bright red blood per rectum, or abdominal 
pain.

As to the compartment syndrome, the examiner noted that in 
February 1993, the veteran reported the spontaneous onset of 
left leg pain, for which he had undergone an anterior tibial 
and lateral tibial compartment fasciotomy.  The wounds had 
been left open, and the veteran had required recurrent 
debridement of the left lower leg.  That course had been 
complicated by left foot drop which had ultimately required 
the use of a left ankle/foot orthotic.  Since that time, the 
wound had reportedly healed well, and the veteran's 
complaints with respect to the left leg had involved 
intermittent aching with cold or rainy weather.  It was noted 
that he had had no further episodes of compartment syndrome.  
He was reportedly able to walk up to two blocks with pain, 
before he had to stop.  He used the left ankle/foot orthotic 
approximately 4 times a month but was not using it at the 
time of the examination.

On physical examination, the veteran was well-developed and 
well-nourished.  There was a 15.5 cm scar on the right upper 
quadrant of his abdomen, consistent with the previous 
cholecystectomy.  It was clean, dry, and intact, without 
erythema or tenderness to palpation.  The abdomen was soft, 
non-tender, and non-distended with positive bowel sounds and 
no appreciable hepatosplenomegaly.

On physical examination of the distal lower extremities, the 
veteran had a 28.5 cm scar on the left, lateral lower leg, 
which was clean, dry, and intact, without erythema or 
tenderness to palpation.  When compared to the right leg, 
there was clear evidence of muscle atrophy underlying the 
lateral compartment of the left lower leg.  On examination of 
the feet, the veteran had 5/5 motor strength and plantar 
flexion, bilaterally, but 4-/5 left dorsiflexion and 5/5 
right dorsiflexion.

It was noted that the veteran had not had any acute flares of 
sickle cell disease since the initial one in 1990.  It was 
also noted that the veteran had no residuals from his 
cholecystectomy.  With respect to the left lower extremity, 
the examiner reported that with the exception of weakness 
involving dorsiflexion, the veteran had had no recurrent 
problems with his left anterior and lateral compartment leg 
syndrome since the fasciotomy.  The examiner stated that the 
weakness in dorsiflexion required the intermittent use of a 
left ankle/foot orthotic.

As to the question of employability, the examiner noted that 
at the time of the examination, the veteran was unemployed.  
He opined that the veteran could not perform work which 
required lifting more than 20 pounds or flying in an 
airplane.  He did state that the veteran could perform desk 
work and was, therefore, not unemployable.

In April 2002, the veteran also underwent a VA Social and 
Industrial Survey.  He was casually dressed and well-groomed 
and appeared to be well-nourished.  The history of his sickle 
cell disease, left leg surgery, and gall bladder surgery was 
noted.  It was also noted that he received SSA benefits.  He 
was not interested in any further questions about his 
finances.  He noted that he did nothing all day long.  The 
assessment was that the interview had primarily involved a 
hostile presentation and that the veteran merely answered 
questions yes or no without elaboration.  There was poverty 
of thought and very little eye contact.  The interviewer 
stated that the veteran was probably a bit paranoid, as he 
reacted strongly to any questions related to his finances.  
He did show the interviewer the scars from his gall bladder 
surgery and from his left leg surgery.

Thereafter, the veteran continued to be seen by VA for 
medical complaints including those pertaining to his ears, 
his neck, and paranoid schizophrenia.  In August 2003, the 
veteran's medical history was noted to include left leg 
compartment syndrome, but he had no current complaints.  In 
December 2004, the veteran was evaluated for a flu shot.  It 
was noted that he had a history of sickle cell disease, but 
there were no current complaints.  It was noted that he had a 
well-healed scar along the lateral side of his left leg.  In 
November 2006, the veteran reported occasional leg swelling.  
The examiner suspected venous insufficiency, but objective 
examination was negative for swelling.  

The veteran's VA vocational rehabilitation folder has been 
obtained and reflects his past participation in that program.  
However, his vocational rehabilitation training has been 
discontinued since the mid-1990's.  The veteran last 
participated in October 1996, long before he filed his 2002 
claim for TDIU benefits.  It appears that he made an 
application for vocational rehabilitation benefits in 2006, 
but he never reported for the scheduled orientation in 
October 2006 so no further action was taken by VA.  This 
vocational rehabilitation folder does not show that the 
veteran's service-connected disabilities preclude him from 
obtaining or retaining substantially gainful employment.

The veteran maintains that he is unemployable as a result of 
his service-connected disabilities.  He notes that he has 
been found to be unemployable due to his service-connected 
sickle cell anemia by SSA.  In September 1994, an 
Administrative Law Judge awarded the veteran SSA disability 
benefits, due to his sickle cell anemia.  Therefore, he 
contends that he should also be considered unemployable by 
the VA.  

However, the Board notes that while a finding of 
unemployability by SSA is relevant evidence which needs to be 
weighed and evaluated, it is not dispositive of the issue.  
Indeed, each agency has its own law and regulations to 
consider in making such a determination; and, as such, a 
finding of unemployability by the SSA is not binding on the 
VA.  See, Faust v. West, 13 Vet. App. 342, 356 (2000).  
Rather, the Board must evaluate the evidence relevant to the 
veteran's current employability status.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  It is 
the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when the disabled 
person is unable to secure or follow a substantially gainful 
employment as a result of service-connected disabilities.  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for the following 
disabilities: left leg compartment syndrome, evaluated as 30 
percent disabling; sickle cell anemia, evaluated as 30 
percent disabling; and the residuals of a cholecystectomy, 
evaluated as 10 percent disabling.  All three of the 
veteran's disabilities have a common etiology, from the 
sickle cell anemia.  The overall combined rating for the 
veteran's disabilities is 60 percent.  Thus, the veteran 
meets the schedular criteria under 38 C.F.R. § 4.16(a).

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

The veteran was examined by the VA to determine whether he 
was employable due to his service-connected disabilities.  
While the examiner acknowledged that such disabilities would 
preclude the veteran from obtaining or maintaining 
substantially gainful employment in which he would have to 
lift more than 20 pounds or fly on an airplane, he concluded 
that the veteran could perform desk work.  The medical 
records dated after this examination do not show that the 
veteran is precluded from working.  

Although the veteran contends that he cannot work, his 
assertions are not supported in the record.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding medical 
assessments which require expertise are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran was specifically evaluated by a medical expert to 
determine if he was employable.  It was determined that the 
veteran was not precluded from sedentary work.  The Board 
finds this competent medical opinion to be more reliable and 
probative than the veteran's lay opinion that his 
disabilities preclude employment.  The veteran is not 
competent to make a complex medical assessment.  See 
Jandreau.  The veteran is not competent to provide more than 
simple medical observations.  Although he may believe that he 
is unable to work due to his service-connected disabilities, 
a medical professional has evaluated the current level of 
severity of the veteran's service-connected disabilities.  A 
medical professional is competent to make such an assessment 
regarding the disability level of the medical disorders.  As 
noted, although the veteran is certainly competent to report 
his observations regarding symptoms that are ascertainable to 
him, unlike the medical professional, he is not competent to 
provide a complex medical assessment regarding the cumulative 
state of impairment.  The medical professional, on the other 
hand, is trained to make such complex assessment.  In this 
case, the VA examiner determined that the veteran's 
disabilities in fact do not preclude sedentary employment.  
The veteran has not presented any competent evidence 
supporting his personal assertions of unemployability, other 
than the SSA determination which was made in 1994.  Pertinent 
to the current claim is whether the record demonstrates that 
the veteran is shown to be unemployable due to service-
connected disabilities during the pendency of his appeal.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Although a high rating recognizes industrial impairment, it 
does not necessarily equate to a finding that employment is 
precluded.  Rather, the evidence must show that the veteran 
is unable to secure or follow a substantially gainful 
employment as a result of service-connected disabilities.  
The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The competent evidence establishes that the 
veteran is not unemployable.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


